On November 13,1998, the defendant was sentenced to the following: Count I: ten (10) years in the Montana State Prison; and Count II: ten (10) years in the Montana State Prison, to run concurrently with each other and concurrently with the sentence imposed in Cause No. BDC 94-024.
On December 1,1998, the defendant’s application for review of sentence was filed in the Missoula County District Court. On January 22, *111999, the defendant was sent notice of his sentence review hearing scheduled for February 11,1999.
On February 9,1999, the Sentence Review Division received correspondence from the defendant indicating that he would like to proceed with counsel and would like his hearing continued pending consultation with his court appointed counsel, Kathleen Foley.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the hearing on the application for review of sentence shall be continued until the June, 1999, meeting. Thus, allowing the defendant the option of proceeding with counsel.
Done in open Court this 11th day of February, 1999.
DATED this 9th day of March, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson